
	
		I
		111th CONGRESS
		1st Session
		H. R. 4346
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Conyers (for
			 himself, Mr. Daniel E. Lungren of
			 California, Ms. Jackson-Lee of
			 Texas, and Mr. Hastings of
			 Florida) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish a commission to commemorate the ending of
		  chattel slavery in the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Emancipation Commemoration
			 Act of 2009.
		2.PurposeThe purpose of this Act is to establish the
			 National Emancipation Commemoration Commission in order to—
			(1)ensure a suitable national observance of
			 the 150th anniversary of the ending of chattel slavery in the United States
			 through the Emancipation Proclamation and the Thirteenth Amendment of the
			 Constitution;
			(2)highlight the
			 protections of the living 13th Amendment against modern slavery in all its
			 forms and explore why servitude still exists in the United States and
			 elsewhere;
			(3)provide assistance
			 to the development of programs, curricula, and activities concerning both
			 antebellum and modern slavery, in conjunction with the 150th anniversary of
			 Emancipation and thereafter; and
			(4)support and
			 facilitate efforts for events, a commemorative coin, stamp, and related
			 activities for the observances of the 150th anniversary of Emancipation and the
			 adoption of the Thirteenth Amendment.
			3.DefinitionsIn this Act:
			(1)CommemorationThe term commemoration means
			 the commemoration of the 150th anniversaries of the Preliminary Emancipation
			 Proclamation, the Emancipation Proclamation, the Thirteenth Amendment to the
			 United States Constitution and its ongoing application to modern slavery,
			 passage of Federal anti-peonage legislation and the extension of the Thirteenth
			 Amendment protections to all races and ethnicities, and the activities of the
			 Bureau of Refugees, Freedmen and Abandoned Lands (Freedman’s
			 Bureau) in attempting to meet the needs of newly freed persons in the
			 years following the Civil War.
			(2)CommissionThe
			 term Commission means the Commission established by this
			 Act.
			(3)Modern
			 slaveryThe term modern slavery means activities
			 that violate the Federal statutory prohibitions against slavery and human
			 trafficking set forth in chapter 77 of title 18, United States Code.
			4.Attorney General
			 to assist the commemorationIn
			 order to ensure that the 150th anniversary of Emancipation provides a lasting
			 legacy and long-term public benefit by assisting in the development of
			 appropriate programs and facilities, the Attorney General, through the Office
			 of Justice Programs, may make grants and provide technical assistance to
			 appropriate Federal, State, and local entities and nonprofit
			 organizations—
			(1)to plan and carry
			 out programs and activities appropriate to for the commemoration;
			(2)to generally
			 facilitate commemoration-related activities throughout the United
			 States;
			(3)to encourage
			 civic, patriotic, historical, educational, religious, economic, and other
			 organizations throughout the United States to organize and participate in
			 anniversary activities to expand the understanding and appreciation of the
			 significance of the events commemorated by the commemoration;
			(4)to coordinate and facilitate public
			 scholarly research on, publication about, and interpretation of: chattel
			 slavery, the trans-Atlantic slave trade, the lives and work of such historical
			 figures as Abraham Lincoln, Frederick Douglass, Sojourner Truth, Levi and
			 Catherine Coffin, and Harriet Tubman, the Emancipation, success and failures in
			 implementing the Emancipation, expansion of the protections of the Thirteenth
			 Amendment to all persons in the United States, modern effects of chattel
			 slavery and the Emancipation on American culture and society, and the continued
			 application of the Thirteenth Amendment and enabling legislation in combating
			 modern slavery in the United States and abroad;
			(5)to encourage
			 efforts for a commemorative coin, stamp, and related activities for the
			 commemoration;
			(6)to assist in the
			 appropriate development of commemoration-related heritage tourism and the
			 economic benefits of that tourism to the United States; and
			(7)to facilitate commemoration-related
			 activities and informational displays at sites and locations that are part of
			 the National Park Service Underground Railroad Network to Freedom Program and
			 the National Underground Railroad Freedom Center.
			5.National
			 emancipation commemoration commission
			(a)In
			 generalThere is established a commission to be known as the
			 National Emancipation Commemoration Commission.
			(b)Duties
				(1)In
			 generalThe Commission shall—
					(A)advise the
			 Attorney General with regard to making grants and giving technical assistance
			 under this Act; and
					(B)conduct a study on modern slavery in all
			 its forms that—
						(i)addresses why
			 slavery in all its forms still exists globally;
						(ii)analyzes the
			 persistence of modern slavery in the United States from 1865 to the present;
			 and
						(iii)makes
			 recommendations to address issues and concerns highlighted by the study.
						(2)Reports
					(A)Interim
			 reportNot later than January 1, 2013, the Commission shall
			 complete an interim report that contains—
						(i)a
			 summary of the activities of the Commission;
						(ii)any
			 interim results, findings, or recommendations of the study conducted under
			 paragraph (1)(B); and
						(iii)an
			 accounting of funds received and expended by the Commission through September
			 30, 2012.
						(B)Final
			 reportNot later than March 2, 2017, the Commission shall
			 complete a final report that contains—
						(i)a
			 summary of the activities of the Commission;
						(ii)the
			 results of the study conducted under paragraph (1)(B);
						(iii)a
			 final accounting of funds received and expended by the Commission; and
						(iv)any
			 findings and recommendations of the Commission.
						(c)Membership
				(1)In
			 generalThe Commission shall be composed of 18 members, of
			 whom—
					(A)one shall be the Assistant Attorney General
			 for Civil Rights, who shall be the Chair of the Commission;
					(B)one shall be the
			 Ambassador at Large, Director of the Office to Monitor and Combat Trafficking
			 in Persons, who shall be the Vice-Chair of the Commission;
					(C)one shall be the Librarian of Congress, or
			 a designee of the Librarian of Congress;
					(D)one shall be the
			 Director of the National Park Service, or a designee of the Director;
					(E)one shall be the
			 Director of the National Museum of American History of the Smithsonian
			 Institution, or a designee of the Director;
					(F)one shall be the
			 Director of the National Underground Railroad Freedom Center (or any successor
			 institution), or a designee of the Director;
					(G)one shall be the
			 Director of the National Civil Rights Museum, or a designee of the
			 Director;
					(H)one shall be the
			 Executive Director of the National Hispanic Cultural Center, or a designee of
			 the Executive Director;
					(I)one shall be the
			 Executive Director of the Asian Law Alliance, or a designee of the Executive
			 Director;
					(J)four shall be
			 appointed by the Speaker of the House in consultation with the minority leader;
			 and
					(K)four shall be
			 appointed by the majority leader of the Senate in consultation with the
			 minority leader.
					(2)Term;
			 vacancies
					(A)TermThe
			 term of an appointed member of the Commission is for the life of the
			 Commission.
					(B)Vacancies
						(i)In
			 generalA vacancy among the appointed members of the Commission
			 shall be filled in the same manner in which the original appointment was
			 made.
						(ii)Partial
			 termA member appointed to fill a vacancy on the Commission shall
			 serve for the remainder of the term for which the predecessor of the member was
			 appointed.
						(3)Meetings
					(A)In
			 generalThe Commission shall meet—
						(i)at
			 least twice each year; and
						(ii)additionally, at
			 the call of the Chairperson or the majority of the members of the
			 Commission.
						(B)Initial
			 meetingNot later than 30 days after the date on which all
			 appointed members of the Commission have been appointed, the Commission shall
			 hold the initial meeting of the Commission.
					(4)Voting
					(A)In
			 generalThe Commission shall act only on an affirmative vote of a
			 majority of the members of the Commission.
					(B)QuorumA
			 majority of the Commission shall constitute a quorum.
					(d)Powers of the
			 commissionThe Commission may—
				(1)accept donations
			 and make dispersions of money, personal services, and real and personal
			 property related to its duties;
				(2)appoint such
			 advisory committees of its members as the Commission determines to be necessary
			 to carry out its duties;
				(3)authorize any
			 member or employee of the Commission to take any action that the Commission is
			 authorized to take by this Act;
				(4)procure supplies,
			 services, and property, and make or enter into contracts, leases, or other
			 legal agreements, to carry out its duties (except that any contracts, leases,
			 or other legal agreements made or entered into by the Commission shall not
			 extend beyond the date of termination of the Commission); and
				(5)use the United
			 States mails in the same manner and under the same conditions as a Federal
			 agency.
				(e)Commission
			 personnel matters
				(1)Compensation of
			 members of the commission
					(A)In
			 generalExcept as provided in this paragraph, a member of the
			 Commission shall serve without compensation.
					(B)Federal
			 employeesA member of the Commission who is an officer or
			 employee of the Federal Government shall serve without compensation in addition
			 to the compensation received for the services of the member as an officer or
			 employee of the Federal Government.
					(C)Travel
			 expensesA member or employee of the Commission shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at rates authorized
			 for an employee of an agency under subchapter I of chapter 57 of title 5,
			 United States Code, while away from the home or regular place of business of
			 the member or employee in the performance of the duties of the
			 Commission.
					(2)Staff
					(A)In
			 generalThe Chairperson of the Commission may, without regard to
			 the civil service laws (including regulations), appoint and terminate an
			 executive director and such other additional personnel as are necessary to
			 enable the Commission to perform the duties of the Commission.
					(B)Approval of
			 executive directorThe employment of an executive director shall
			 require approval by a majority of the Commission members.
					(3)Compensation
					(A)In
			 generalExcept as provided in subparagraph (B), the Chairperson
			 of the Commission may fix the compensation of the executive director and other
			 personnel without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates.
					(B)Maximum rate of
			 payThe rate of pay for the executive director and other
			 personnel shall not exceed the rate payable for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
					(4)Detail of
			 government employees
					(A)Federal
			 employees
						(i)In
			 generalOn the request of the Commission, the head of any Federal
			 agency may detail, on a reimbursable or non-reimbursable basis, any of the
			 personnel of the agency to the Commission to assist the Commission in carrying
			 out the duties of the Commission under this Act.
						(ii)Civil service
			 statusThe detail of an employee under clause (I) shall be
			 without interruption or loss of civil service status or privilege.
						(B)State
			 employeesThe Commission may—
						(i)accept the
			 services of personnel detailed from States (including subdivisions of States);
			 and
						(ii)reimburse States
			 for services of detailed personnel.
						(5)Volunteer and
			 uncompensated servicesNotwithstanding section 1342 of title 31,
			 United States Code, the Commission may accept and use voluntary and
			 uncompensated services as the Commission determines necessary.
				(6)Support
			 servicesThe Attorney General shall provide to the Commission, on
			 a reimbursable basis, such administrative support services as the Commission
			 may request.
				(f)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Commission may procure temporary and intermittent services in accordance with
			 section 3109(b) of title 5, United States Code, at rates for individuals that
			 do not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of that title.
			(g)TerminationThe
			 Commission shall terminate on September 30, 2017. Any advisory committee
			 established under this Act that is not previously terminated by the Commission
			 shall also terminate on that date.
			
